Pee Curiam,
Before the contract between the City of Erie and Metz and Roth for the construction of the Mill Creek conduit could take effect as a contract, it was necessary to have on it the certificate of the superintendent of finance, as required by Article VII, paragraph 13, of the Act of June 27,1913, P. L. 568, and, as it bore no such certificate, it did not “take effect”: City of Erie v. Moody, 176 Pa. 478. As nothing could be lawfully done under it, its invalidity continued when the city entered into the agreement with George E. Cantrell, Inc., to complete it. The enjoining decree of the court below could not have been withheld, and it is now affirmed at the costs of the appellants.